Atkinson, Justice.
It will be observed that the movant had made a motion for a new trial, and upon making this motion for a new trial, the judge, by his order, expressly granted to him until such time as the motion should be heard, within which to file a brief of the evidence. Within the time so allowed a brief of the evidence was in fact filed in the clerk’s office. It will be further seen from an examination of the order, that the judge reserved the approval of the brief of the evidence until the hearing, and expressly directed that it should be approved at that time. When, under the order granted, the cause came on for a hearing, the judge dismissed the motion for a new trial because the brief of evidence had not then been approved. According to the order, the very time at which the brief of evidence was to be submitted for approval was at the hearing. It will, therefore, be seen that the movant complied in all respects with the order of the judge, showing full diligence in the premises; and we cannot understand upon what theory the case was dismissed, unless it was because of some misapprehension of the terms of the order. The order was the law of the case, and a full compliance with the law of that case entitled the movant to be heard upon the merits of his motion. The court therefore erred in dismissing the motion for a new trial; and, accordingly, the

Judgment is reversed.